DETAILED ACTION
This is a response to the Applicants' amendment on 2/14/22. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive.
Applicant’s argument that, “Sooch does not suggest at least the claimed “calculating ... an optimal color temperature ... by combining a color temperature and intensity from the circadian lighting curve and the current color temperature ... of lighting in the outdoor environment.” Rather than combine color temperature from a circadian lighting curve and current color temperature of lighting in the outdoor environment to produce an optimal color temperature value, Sooch either automatically controls lighting color temperature based on time of day, or based on a manual override in a user interface from the user. Sooch does not combine his manually-provided color temperature and time-based color temperature. Accordingly, Sooch may not fairly be considered to suggest combining color temperature from a circadian lighting curve and current color temperature of lighting in the outdoor environment to produce an optimal color temperature value.”
Regarding Applicant’s arguments with respect to independent claims 1, 10 and 12. Examiner does find Applicant’s arguments persuasive for the following reason.
1), Examiner does not see or show in claims 1, 10, 12 for how connect or couple to “Dynamic color manager” as disclose from invention of Applicant to compare prior art Sooch et al.
2), Prior art Sooch et al does not only user to control intensity of LEDs to control color temperature. See paragraph [0064] for in other embodiments, temperature sensor 58 may be an LED, which is used as both a temperature sensor and an optical sensor to measure ambient light conditions or output characteristics of LED chains 40. The temperature measured by the sensor 58 is supplied to the controller 54 for adjusting the drive currents.
3) Prior art Sooch et al disclose in paragraph [0023] for For example, the dimmer can comprise a trigger that, when actuated by the user, changes the color temperature more before 10 a.m. and after 4 p.m. than between 10 a.m. and 4 p.m. Also, when actuated by a user, movement of the trigger on the dimmer can register a change in the corresponding intensity value.
4) Prior art Sooch et al disclose in paragraph [0049] for thereafter, depending on tasks needed by a user or if the user wishes to manually change the emulation to be more accurate as to what is occurring outside the structure, the user can manually change the color temperature output from an illumination device or a specific group of illumination devices either in a single step in response to user actuation or gradually in a smoothing plurality of steps or linearly as a function of time.
5) Prior art Sooch et al also disclose in paragraphs [100-101] for the circadian show can be manually modified by a user to have a greater profound effect on color temperatures at certain times of day than other times of day. A significant benefit of the present invention is the greater effect of changes in brightness upon and is desirable to, even though dimming occurs manually, have a lessened effect on the color emulation at higher color temperature times than at lower color temperature times so that the circadian rhythm is not significantly disrupted even though a user manually changes the circadian show that automatically occurs throughout the daylight hours.
Therefore claims 20 are remain are rejected under 35 U.S.C. 103 as being unpatentable over by Sooch et al (US Pub. No: 2018/007770).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Sooch et al (US Pub. No: 2018/007770).
Regarding claim 1, illumination device of Sooch et al is capable of performing that, a method for circadian lighting in a home automation system, comprising: receiving, in a user interface of an electronic device(figure 9-10C) , user selections of color temperature and intensity for a structure having a plurality of rooms that define a circadian lighting curve(figure 7, remote controller. Dimmer, interface and figure 10C for color temperature and intensity); receiving, in the user interface, a user selection of a
room of the plurality of rooms in which to activate circadian lighting (paragraphs [0017] ); (figure 7, control circuit (52), temperature (58), remote controller) for determining a current color temperature and intensity of lighting in an outdoor environment;(control circuit controller 54 calculates, based on brightness and color temperature as shown in paragraph [0062]) for calculating, by an algorithm executing on the electronic device or another electronic device, an optimal color temperature and dimming value by combining a color temperature and intensity from the circadian lighting curve(figure 17 for brightness dim-curve (140))) and the current color temperature and intensity of lighting in the outdoor environment; and (interface(52), remote controller(64) and dimmer(62)) for converting the optimal color temperature and dimming value into individual sets of lighting commands that control individual lighting devices of the room, wherein the lighting devices(40) of the room include lighting devices with different capabilities, including one or more lighting devices that have controllable color temperature and intensity and one or more lighting devices that have only controllable intensity. Paragraphs [0054-0094].
Regarding claim 2, the illumination device of Sooch et al is capable of performing that, further comprising: updating the optimal color temperature and/or dimming value in response to changes in current color temperature or intensity of lighting in the outdoor environment. Paragraph [0048-0049].
Regarding claim 3, the illumination of Sooch et al is capable of performing that, further comprising: sending the individual sets of lighting commands to respective lighting control devices for the room; and translating the individual sets of lighting commands to digital control values, analog signals or modulated power that is sent to individual lighting devices. Paragraph [0048-0049].
Regarding claim 4, the illumination of Sooch et al is capable of performing that, wherein the one or more lighting control devices include one or 2 more lighting controllers, wireless gateways or dimmers.
Regarding claim 5, the illumination of Sooch et al is capable of performing that, wherein the calculating further comprises: comparing a current time from a system clock to a time period; and in response to the current time falling within the time period, calculating the optimal color temperature and dimming value, and converting the optimal color temperature 5 and dimming value into individual sets of lighting commands. Figures 7, 9, paragraphs [0085-0088].
Regarding claim 6, the illumination of Sooch et al is capable of performing that, wherein the time period is a predefined time period defined based on at least one of a celestial reference or a specific clock time. Figures 7, 9, paragraphs [0085-0088].
Regarding claim 7, the illumination of Sooch et al is capable of performing that, wherein the predefined time period is one of a plurality of pre- defined time periods that each have a different color temperature and intensity. Figures 7, 9, paragraphs [0085-0088].
Regarding claim 8, the illumination device of Sooch et al is capable of performing that, wherein the determining the current color temperature and intensity of the outdoor environment is performed by an outdoor sensor (figure 7, temperature sensor (58) and ambient sensor, paragraph [0064] for both a temperature sensor and an optical sensor to measure ambient light conditions or output characteristics of LED chains 40).
Regarding claim 9, the illumination device of Sooch et al is capable of performing that, further comprising: providing a preview in the user interface including an indication of the optimal color temperature and intensity for at least one time. Figures 7 and 9-10C.
Regarding claim 10, an illumination device of Sooch et al is capable of performing that, a home automation system for providing circadian lighting, comprising: a control application (app)(remote controller (84), interface (52) and a dimmer(62) as shown in figure 7) for executing on a control device configured to provide a user interface(also see figures 9-10C for user) arranged to receive user selections of a color temperature and an intensity that define a circadian lighting curve(figure 17 for dim-curve); an outdoor sensor (figure 7, temperature sensor (58) and ambient sensor, paragraph[0064] for both a temperature sensor and an optical sensor to measure ambient light conditions or output characteristics of LED chains 40) configured to determine current color temperature and intensity of lighting in an outdoor environment; and a host controller (remote controller(64) and user interface(52)) in communication with the control device (54) and the outdoor sensor (58) and configured to calculate an optimal color temperature and intensity by combining a color temperature and intensity from the circadian lighting curve and the current color temperature and intensity of lighting in the outdoor environment, and convert the optimal color temperature and intensity into individual sets of lighting commands that control individual lighting devices of a room. Paragraphs [0054-0088].
Regarding claim 11, the illumination device of Sooch et al is capable of performing that, wherein the host controller (remote controller (84) and interface (52)) is further configured to update the optimal color temperature and/or dimming value in response to changes in current color 3 temperature or intensity of lighting in the outdoor environment. Paragraphs [0048-0049].
Regarding claim 12, an illumination device of Sooch et al is capable of performing that, a non- transitory electronic device readable medium having software stored thereon that when executed by one or more electronic devices is operable to(figures 7-10c): receive user selections of color temperature and intensity for a structure having a plurality of rooms that define a circadian lighting curve; receive a user selection of a room of the plurality of rooms in which to activate circadian lighting; calculate an optimal color temperature and dimming value by combining color temperature and intensity from the circadian lighting curve and the current color temperature and intensity of lighting from a sensor, wherein the optimal color temperature and dimming value differs from the color temperature and intensity from the circadian lighting curve; and convert the optimal color temperature and dimming value into individual sets of lighting commands that control individual lighting devices of the room. Paragraphs [0054-0094].
Regarding claim 13, the illumination device of Sooch et al is capable of performing that, wherein the soft- ware when executed is further operable to: update the optimal color temperature and/or dimming value in response to changes in current color temperature or intensity of lighting in the outdoor environment. Paragraphs [0064-0075].
Regarding claim 14, the illumination device of Sooch et al is capable of performing that, wherein the software when executed is further operable to: send the individual sets of lighting commands to respective lighting control devices for the room; and translate the individual sets of lighting commands to digital control values, analog signals or modulated power that is sent to individual lighting devices. Figures 7, 9, paragraphs [0085-0088].
Regarding claim 15, the illumination device of Sooch et al is capable of performing that, wherein the one or more lighting control devices include one or more lighting controllers, wireless gateways or dimmers. Figure 7, paragraphs [0064-0076].
Regarding claim 16, the illumination device of Sooch et al is capable of performing that, wherein the software when executed is further operable to: compare a current time from a system clock to a time period; and in response to the current time falling within the time period, calculate the optimal 5 color temperature and dimming value, and convert the optimal color temperature and 6 dimming value into individual sets of lighting commands. Figure 7, paragraphs [0064-0076].
Regarding claim 17, the illumination device of Sooch et al is capable of performing that, wherein the time period is a predefined time period defined based on at least one of a celestial reference or a specific clock time. Figure 7, paragraphs [0064-0076].
Regarding claim 18, the illumination device of Sooch et al is capable of performing that, wherein the predefined time period is one of a plurality of predefined time periods that each have a different color temperature and intensity. Figure 7, paragraphs [0064-0076].
Regarding claim 19, the illumination device of Sooch et al is capable of performing that, wherein the sensor (58) is an outdoor sensor and the data includes color temperature and intensity of lighting in an outdoor environment. Figure 7.
Regarding claim 20, the illumination device of Sooch et al is capable of performing that, wherein the soft- ware when executed is further operable to: provide a preview including an indication of the optimal color temperature and intensity for at least one time. Figure 7, paragraphs [0064-0076].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. Inquiry Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Minh D A/
Primary Examiner
Art Unit 2844